Citation Nr: 1202337	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-46 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for shortness of breath and/or chest pain.

2.  Entitlement to service connection for gestational diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to February 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO, inter alia, denied service connection for shortness of breath/chest pain and for gestational diabetes.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  While the Veteran was treated for shortness of breath and chest pain during service, the competent, probative medical evidence does not establish that the Veteran currently has, or has had at any time pertinent to this appeal, a disability manifested by shortness of breath and/or chest pain.

3.  While the Veteran was diagnosed with gestational diabetes during service, the competent, probative medical evidence does not establish that the Veteran currently has, or has had at any time pertinent to this appeal, diabetes. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for shortness of breath and/or chest pain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for gestational diabetes are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for shortness of breath and/or chest pain and for gestational diabetes, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the August 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of a September 2007 VA examination.  Also of record and considered in connection with the appeal are internet articles and various written statements provided by the Veteran, and by her representative, on her behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim on appeal is warranted.  The Board acknowledges that the Veteran was not afforded a VA examination in connection with her claim for service connection for shortness of breath and/or chest pain.  However, as explained in more detail below, the Veteran has not presented even a prima facie claim for service connection for shortness of breath and/or chest pain.  Under such circumstances, VA has no obligation to obtain any further medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d) ; Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus which develop to a compensable degree (10 percent for diabetes mellitus) within a prescribed period after discharge from service (one year for diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

A.  Shortness of breath and/or chest pain

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for shortness of breath and/or chest pain must be denied.

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to the claim has had, a disability manifested by shortness of breath and/or chest pain.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

The Veteran's service treatment records reflect complaints of shortness of breath and chest pain during service.  An August 2005 treatment record reflects that the Veteran was receiving care for childbirth delivery.  Medical staff notes indicated that the Veteran was mistakenly given a 2.5 mg dose of Prostin.  The Veteran complained of chest pain during labor, however, the physician notes documented that the Veteran's chest pain resolved upon delivery.  Post delivery, the Veteran denied any chest pain or shortness of breath and electrocardiogram (EKG) testing was normal.

On postpartum examination in October 2005, the examiner noted that the Veteran experienced a dry cough, shortness of breath, and chest pain during delivery, following an erroneously received dose of Prostin.  The examiner noted that the symptoms resolved and the Veteran did not have any current complaints.

On a February 2006 post-deployment health assessment, the Veteran denied any chest pain or shortness of breath.  The examiner indicated that the Veteran had no current health problems.

The Veteran filed her claim for service connection in December 2006.

In connection with a VA examination for gestational diabetes in September 2007, the Veteran denied any angina or dyspnea.  Examination of the heart revealed a normal rate and rhythm, without murmurs, rubs, or gallops.  Respirations were even and unlabored, and the lungs were clear to auscultation.  

The VA treatment records do not reflect complaints of, or treatment for shortness of breath and/or chest pain.  A VA chest x-ray, obtained in October 2007, revealed normal lungs and bronchovasuclar pattern.  There was no evidence of a cardiopulmonary disease.

While the Veteran had symptoms of shortness of breath and chest pain during service, there is no medical evidence reflecting that the Veteran has, or has had at any time pertinent to the appeal, any shortness of breath and/or chest pain.  

The Board points out that the Veteran is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) ; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, to whatever extent the Veteran's December 2006 claim for service connection is, in and of itself, tantamount to an assertion that she experiences current symptoms of shortness of breath and/or chest pain, she is competent to report such symptoms.

However, in this case, any such assertion is not deemed credible when considered in light of other statements of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may find lay evidence lacks credibility due to inconsistent statements).  In this regard, the Veteran specifically denied any angina and/or dyspnea on examination in September 2007.

The Board notes that, even if the Veteran's assertions were deemed credible, or there was evidence documenting that the Veteran, in connection with this claim, has experienced shortness of breath and/or chest pain-which, as indicated, is not shown in the medical evidence-these symptoms alone, without a diagnosed or identifiable underlying malady or condition do not constitute a disability for which service connection can be granted.  See Sanchez-Benitez, 13 Vet. App. at 285; see also Evans v. West, 12 Vet. App. 22 (1998).  

Furthermore, the Board points out that the VA records essentially weigh against a finding of a disability manifested by shortness of breath and/or chest pain.  In this regard, the Veteran's heart and lungs were normal on examination in September 2007 and an October 2007 chest x-ray revealed no evidence of  cardiopulmonary disease.  Moreover, neither the Veteran, nor her representative, has presented or identified any contrary, competent evidence or opinion to support a finding that she does, in fact, suffer from a disability manifested by shortness of breath and/or chest pain.  

The Board also notes that a VA examination is not warranted in this case.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, however, the claim for service connection does not meet the fundamental requirement to warrant a VA examination.  The evidence of record simply does not establish that the Veteran has any current shortness of breath and/or chest pain, yet alone an underlying respiratory and/or cardiopulmonary disability manifested by such symptoms.

Thus, without a medical diagnosis of a disability manifested by shortness of breath and/or chest pain within the meaning of McClain, fundamentally, there can be no award of service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

B.  Gestational diabetes

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for gestational diabetes must be denied.

The Board, again, emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Here, however, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to the claim has had, any diabetes (particularly, gestational diabetes, as claimed).  

The Veteran's service treatment records reflect a diagnosis of gestational diabetes in June 2005.  The Veteran underwent a low traverse cesarean section in August 2005.  Subsequently, the service treatment records reflect that the Veteran's blood glucose levels returned to normal.  An October 2005 treatment record reveals fasting blood glucose at 90 mg/dL (with normal reference range of 65-105mg/dL).  

On a February 2006 post-deployment health assessment, the Veteran stated that she had no complaints regarding her health and the examiner noted that the Veteran had no current health problems.

While the Veteran was diagnosed with gestational diabetes, there is no medical evidence reflecting treatment, evaluation, or diagnosis relating to gestational diabetes (or diabetes in general) at any time pertinent to the appeal.  

The VA treatment records do not reflect treatment for, or a diagnosis of, diabetes.  An October 2007 hematology profile revealed blood glucose of 88 mg/dL (with a normal reference range of 75 to 120 mg/dL).

On VA examination in September 2007, the examiner noted that there were no signs or symptoms of an endocrine disease.  Testing revealed a serum glucose level of 83 mg/dL (with a normal reference range of 70 to 110 mg/dL) and a urinalysis negative for glucose.  The examiner stated that there was no evidence of diabetes on examination, noting that the Veteran's blood sugar levels were normal and there was no evidence of renal impairment.

The Board points out that the VA examiner's opinion constitutes the only competent opinion to directly address the question of whether the Veteran has current diabetes.  Significantly, neither the Veteran nor her representative has presented or identified any contrary medical evidence or opinion-i.e., competent evidence or opinion  to support a finding that she has, or has suffered from, diabetes since the filing of her December 2006 claim for service connection. 

Thus, without a medical diagnosis of a diabetes disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Hence, discussion of the remaining criteria for establishing service connection is unnecessary.

C.  Both Claims

In addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and her representative; however, no such assertion provides a basis for allowance of either claim.  

To whatever extent the assertions by the Veteran's representative are being offered in an attempt to establish a current diagnosis of disability manifested by shortness of breath and/or chest pain, and/or a current diagnosis of gestational diabetes, such attempts must fail.  The matter of current diagnosis upon which each claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran's representative is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative opinion on the medical matter upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board recognizes that the Veteran is employed as a physician's assistant.  A statement may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the Veteran has worked as a physician's assistant; however, there is no indication that the Veteran has any specialized knowledge in the area of respiratory and/or cardiopulmonary disabilities, diabetes, and/or medical diagnostic procedures.  Hence, she is not competent to provide an actual medical opinion to support either claim on the basis of her assertions, alone.

Moreover, even if, solely based on her training, the Board was to accept her statements as competent medical evidence on the matter of current disability, these statements would be accorded little, if any, probative value, absent any stated evidentiary, medical, or scientific rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Moreover, as regards the claim for service connection for diabetes, such evidence would be outweighed by the medical opinion of the September 2007 VA examiner, which stated that there was no medical evidence of diabetes.  In regards to the claim for service connection for shortness of breath and/or chest pain, the Veteran has not alleged that she has a currently diagnosed disability manifested by shortness of breath and/or chest pain.

For all the foregoing reasons, the Board finds that the claims for service connection for shortness of breath and/or chest pain and for gestational diabetes must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










ORDER

Service connection for shortness of breath and/or chest pain is denied.

Service connection for gestational diabetes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


